DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second movable panels nest in their respective out of the way positions of claim 5, alongside wherein a movable panel is pivotable about an axis that is obtuse to the respective barrier surface of the end panel and the movable panel of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 18, and 20 (and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “wherein a movable panel is pivotable about an axis that is obtuse to the respective barrier surfaces of the end panel and the movable panel. Notably, there is confusing antecedent basis as to what ‘a movable panel’ encompasses in scope as the antecedent claims previously asserted a first movable panel and a second movable panel. There is a lack of clarity as to whether both panels, one particular panel, or at least one arbitrary panel is required by the claim. There is a further concern regarding what ‘an axis that is obtuse to the respective barrier surface of the end panel and the movable panel’, as “a barrier surface” has not been antecedently set to clarify what “the respective barrier surfaces” of the end panel and the movable panel might possess. In light of the 112b necessitated for the limitations alongside the Drawing Objections set forth previously, the claim is precluded from examination until appropriate amendment has been rendered to place the claim in definite form.
Regarding claim 18, the limitation “the force applied by a user to a respective user input is multiplied by the motor to provide a drive signal that is larger than the input signal” is recited. Notably, there is a degree of relatively in that the force is applied by the user, and there is a generic ‘multiplier’ thereto, where the specification has not adequately disclosed a standard that a person of ordinary skill in the art would be apprised of the limitations of the claim. For the purposes of examination, the 
Regarding claim 20, the limitation “wherein the user input will receive a signal in either a forward or rear direction and the drive signal of the motor will respond to the direction of the user input to control the speed and direction of the respective drive wheel such that an occupant may use variations in inputs to steer the patient support apparatus” is recited. The claim appears to be claiming a method of use of the invention while the preamble is clearly setting forth an apparatus. Where a method of use and an apparatus are in the same claim it becomes unclear whether the limitation is infringed upon if the process is executed or the functional features are capable, and “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112” (MPEP 2173.05(p) is relevant). For the purposes of examination, the limitation is construed as the apparatus in light of the preamble, where the limitation is read as “wherein the user input {is configured to receive a signal in either a forward or rear direction and the drive signal of the motor {is configured to} respond to the direction of the user input {and is configured to} control the speed and direction of the respective drive wheel {whereby} an occupant may use variations in inputs to steer the patient support apparatus”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-10, 13, 16-20 are is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haladova et al. (U.S. Pub. No. 20160302986); hereafter "Haladova".
Regarding claim 1, Haladova discloses (FIGS. 1, 4-5) a patient support apparatus (as illustrated in FIGS. 1, 4-6) comprising a base (18-20; FIG. 4) having a variable length (as illustrated between FIGS. 4 and 5); a pair of telescopic lifts (83; FIG. 1) extending upwardly from the base (As illustrated in FIGS. 4 and 5); an upper frame (above 18-20 and 83; FIGS. 1 and 4-5) supported on the telescopic lifts (as illustrated in FIG. 1), the upper frame movable between a chair configuration (as illustrated in FIGS. 1 and 5) and a bed configuration (As illustrated in FIG. 4); and a pair of independent drive wheels (12; FIG. 1) positioned on lateral sides of the base (As illustrated in FIG. 1), each of the drive wheels receiving an independent input from a user supported on the patient support apparatus and responsive to the independent input to drive each to move and control the direction of movement of the patient support apparatus over a floor supporting the patient support apparatus. Where paragraph 0058 discloses ‘the separate rotational drives 11 being independently operable to each wheel’ while paragraph 0020 further recites/clarifies “with setting the angular motion of the individual modules, including setting the speeds of this motion, in the planned sequences, continually. The great variability in the area of control is also advantageous--the options of manual and remote control, the option of using the system of automated motions”, while paragraph 0018 further clarifies “The structure is adapted so that in variant positions it suits the needs of a handicapped user for his lying position or using the robotic control of the individual lines of the modifiable area and the structural features into the sitting position”, and paragraph 0058 established that “In case of converting the modifiable area 4 into a plane position it is necessary to increase the fixed axle 9 perch in view of the stability”, clearly availing independent control of the modules and rotational drives to establish the orientation of the apparatus. 
Regarding claim 7, Haladova discloses (FIGS. 1, 4 and 5) the patient support apparatus of claim 1, wherein the base comprises at least a first extension (leftmost 7/18/20; FIGS. 1 and 4) that is movable relative to a main portion to extend the length of the base (as illustrated between FIGS. 4 and 5).
Regarding claim 8, Haladova discloses (FIGS. 1 and 4/5) the patient support apparatus of claim 7, wherein the first extension is driven by a powered actuator (13; FIG. 1) to move the extension relative to the main portion (as illustrated between FIGS. 4 and 5).
Regarding claim 9, Haladova discloses (FIGS. 1 and 4/5) the patient support apparatus of claim 8, wherein the base further comprises a second extension (rightmost 7/18/20; FIGS. 1 and 4) that is positioned on a side of the main portion of the base opposite the first extension (As illustrated between FIGS. 1 and 4), the second extension movable relative to the main portion to further extend the length of the base (As illustrated between FIGS. 4 and 5).
Regarding claim 10, Haladova discloses (FIGS. 4 and 5) the patient support apparatus of claim 9, wherein the actuator is operable to simultaneously move both the first and second extensions to extend or retract the length of the base in unison. Where paragraph 0020 discloses “the options of manual and remote control, the option of using the system of automated motions” (for facilitating motions and configurations), and where eminently demonstrated both halves are moving simultaneously between FIGS. 4 and 5)
Regarding claim 13, Haladova discloses (FIGS. 1 and 4-5) the patient support apparatus of claim 9, wherein the base includes a pair of actuators (13; FIG. 1, clarified in paragraph 0058) that cooperate to extend and retract the first and second extensions (As illustrated between FIGS. 4 and 5).
Regarding claim 16, Haladova discloses (FIGS. 5) the patient support apparatus of claim 1, wherein each drive wheel has a respective user input (as illustrated in FIG. 5) accessible to a user and associated with the drive wheel, the respective drive wheel responsive to the force applied to the user input associated with the drive wheel (paragraph 0069: “All the motions of the convertible system of the 
Regarding claim 17, Haladova discloses (FIGS. 1) the patient support apparatus of claim 16, wherein each of the drive wheels is driven by a respective motor (11; FIG. 1; as clarified in paragraph 0058).
Regarding claim 18, Haladova discloses the patient support apparatus of claim 17, wherein the force applied by a user to a respective user input is multiplied by the motor to provide a drive signal that is larger than the input signal. Where notably, the force of application to a button such as those of the control 76 in FIG. 5 would result in a multiplied output force to the drive to effect movement for minimal input force.
Regarding claim 19, Haladova discloses (FIG. 1 and 4) the patient support apparatus of claim 18, where each time a user actuates a respective user input the user input signal is applied to the respective drive wheel for an equivalent pulse and the drive wheel speed decays to mimic the action of a wheelchair. Where notably, Haladova does have a wheelchair mode, and a press of a button for a particular span of time is known in the art to elicit a signal of comparable span to the end-actuated feature (the wheels) and would therefore ‘pulse’ the drive wheel, with the speed decaying similar to a wheelchair in light of the weight and inertia of the apparatus being comparable to a wheel chair as illustrated in FIGS. 1 and 4.
Regarding claim 20, Haladova in view of Patmore discloses the patient support apparatus of claim 19, wherein the user input {is configured to} receive a signal in either a forward or rear direction and the drive signal of the motor {is configured to} respond to the direction of the user input to control the speed and direction of the respective drive wheel such that an occupant may use variations in inputs to steer the patient support apparatus. Wherein through the control 76 of Haladova, the user may move the device obviously back and forth by inputting a rearward or forward direction signal through 76, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haladova in view of Ferrand et al (U.S. Pat. No. 5279010); hereafter “Ferrand”.
Regarding claim 2, Haladova discloses the patient support apparatus of claim 1.
However, Haladova does not explicitly disclose further comprising a removable barrier assembly coupled to a foot end of the upper frame.
Regardless, Ferrand teaches (FIGS. 1, 36-37, and 56-57) a barrier assembly coupled to a foot end of a frame (as illustrated in FIGS. 1, 36/37, and 56/57).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the barrier assembly of Ferrand (the left and right halve nestable, pivotably halves of FIGS. 1, 36/37 on the upper frame as FIGS. 56-57 demonstrates) into the foot end of the upper frame of Haladova (as illustrated in FIGS. 1 and 4-5). Where the results would have been 
Regarding claim 3, Haladova in view of Ferrand discloses (Ferrand: FIGS. 36 and 37) the patient support apparatus of claim 2, wherein the removable barrier assembly comprises a fixed panel (170’; FIG. 36) and a first movable panel (174; FIG. 36) pivotably coupled to the fixed panel (as illustrated between FIGS. 36 and 37), the movable panel movable between a barrier position (as illustrated in FIGS. 36 and 37) and an out of the way position (As conveyed through 174’ as illustrated in FIG. 36).
Regarding claim 4, Haladova in view of Ferrand discloses (Ferrand: FIGS. 36 and 37) the patient support apparatus of claim 3, wherein the removable barrier assembly further comprises a second movable panel (174’; FIG. 36) pivotably coupled to the fixed panel (as illustrated in FIG. 36) on a side opposite the first movable panel (as demonstrated in FIGS. 36 and 37 with 174’ opposite 174), the second movable panel movable between a barrier positon and an out of the way position (as illustrated between FIGS. 36 and 37 as conveyed through 174 thereof, the movement thereof are capable in both).
Regarding claim 5, Haladova in view of Ferrand discloses (Ferrand: FIGS. 36 and 37) the patient support apparatus of claim 4, wherein the first and second movable panels nest in their respective out of the way positions (as illustrated in FIG. 36 with 174’ fully nested and 174 about to be nested).
Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haladova in view of Patmore et al. (U.S. Pub. No. 20190298590); hereafter “Patmore”.
Regarding claim 11, Haladova discloses the patient support apparatus of claim 10.
However, Haladova does not explicitly disclose wherein the extensions include casters that engage the floor.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the casters at each end of the extensions of Haladova (As illustrated in FIGS. 1, 4 and 5) as they are similarly provided for in Patmore (56; as illustrated in FIG. 1). Where the results would have been predictable as both Haladova and Patmore are concerned with actuated, articulated bedding arrangements. Where further advantageously, the inclusion of casters at the end thereof would avail the assembly further cantilever countering construction by availing a wider base that can mitigate extremity weights or shocks and overall makes the apparatus more stable.
Regarding claim 12, Haladova in view of Patmore discloses (Patmore: FIGS. 1) the patient support apparatus of claim 11, wherein the casters of each of the extensions and the drive wheels all engage the floor simultaneously (Patmore: as illustrated in FIG. 1).
Regarding claim 14, Haladova in view of Patmore discloses (FIG. 1) the patient support apparatus of claim 13, wherein the extensions include casters (56; Patmore: FIG. 1) that engage the floor and at least one of the extensions includes a brake operable to lock the casters of the respective extension to prevent the patient support apparatus from moving over the floor (Paragraph 0122: “electronic actuation of brakes and/or steer lock may be integrated into any of the handle members 300, the T-bar handle 400, the joystick 500, and the like, such as by using some form of brake/steer lock actuators, e.g., touch sensors, switches, pushbuttons, etc. that place the support wheels 56 in a braked or unbraked state and may place one or more of the support wheels 56 in a steer locked state”).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haladova in view of Ganance (U.S. Pat. No. 6865775).
Regarding claim 15, Haladova discloses (FIG. 1) the patient support apparatus of claim 1, wherein the base includes a {means} that is actuable to cause the independent drive wheels to lock or unlock (paragraph 0122).									However, Haladova does not explicitly disclose wherein a foot pedal is explicitly used to engage the lock of the drive wheels.									Regardless, Ganance teaches (Col. 3, lines 22-26) a foot pedal used to engage the lock of the drive wheels (Col. 3, lines 22-26: actuator 23 is a hand lever, a foot pedal, an electrical actuator, or a mechanical actuator located on a bed or other patient support such as a stretcher or chair. Actuator 23 is configured to move wire 22 when actuated by a caregiver”).						It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the foot pedal means of actuation into the wheel assembly of Haladova (as illustrated in FIG. 1). Where the results would have been predictable as both Haladova and Ganance all are concerned with individually actuated wheeled bedding assembly schemes. Where advantageously, the inclusion of a foot pedal would allow a nursing assistant or similar to operate the device regardless of the occupancy of their hands, thereby availing greater control of the apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address conventions of the art concerning actuation schemes, transformable bed configurations, casters/castor and operation schemes thereof, and barrier configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        9/13/2021